              Case 2:19-cv-00549-JAD-DJA Document 31 Filed 07/02/20 Page 1 of 1



 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3

 4       JEFFREY WILSON,                                          Case No. 2:19-cv-00549-JAD-DJA
 5                                            Petitioner,
               v.                                                    Order Granting Motion for
 6                                                                      Extension of Time
         JERRY HOWELL, et al.,
 7                                                                           [ECF No. 30]
                                          Respondents.
 8

 9            Nevada state prisoner and counseled Petitioner Jeffrey Wilson moves for a 91-day
10   extension of time to amend his habeas petition.1 Good cause appearing, IT IS HEREBY
11   ORDERED that Wilson’s motion for enlargement of time [ECF No. 30] is GRANTED. Wilson
12   has until October 5, 2020, to file an amended petition for writ of habeas corpus.2
13            Dated: July 2, 2020
14

15                                                              U.S. District Judge Jennifer A. Dorsey
16

17

18

19

20

21

22

23
     1
24       ECF No. 30.
     2
      The new deadline I approve in this order falls 18 months after this case began in April 2019. Lengthy
25
     habeas litigation is generally incompatible with the three-year goal set by the Civil Justice Reform Act of
26   1990 (“CJRA”), 28 U.S.C. § 471 et seq., as well as the purposes served by the Antiterrorism and
     Effective Death Penalty Act (“AEDPA”) 28 U.S.C. § 2244 et seq.: finality, efficiency, and comity. Based
27   on the lack of progress to date, additional delay may impede this case from reaching a merits
     determination within three years. Accordingly, any future request for extension of time—even if
28   unopposed—will be carefully scrutinized for good cause.



                                                            1
